Citation Nr: 1541059	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-07 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities. 


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to May 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran filed a notice of disagreement in March 2014 regarding the issues of service connection for neuropathy of the right and left upper extremities, irritable bowel syndrome, and erectile dysfunction.  The RO performed a formal hearing on March 26, 2015, and no Statement of the Case has been issued at this time.  Given how recently action has been taken on the Notice of Disagreement reflecting this is not a case where the RO has forgotten about the NOD, the Board will not remand them at this time.  But see Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a substantive appeal for the issues of service connection for PTSD and peripheral neuropathy of the right and left lower extremities, in February 2014 and April 2014, respectively.  The Veteran requested a video hearing for both issues.  The Veteran, through his representative, notified the RO in May 2014 that he "wishe[d] to have either a travel board or video hearing" depending on "whichever becomes available first."  The Veteran has not withdrawn his request for a hearing.  As the Veteran has requested a hearing, and has not been provided a hearing, it is appropriate to remand this case for due process reasons.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge and notify him of the scheduled hearing at his last known address.  This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




